Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 23, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00483-CV


                         DANNY SCHMIDT, Appellant

                                         V.

    REALTEX VENTURES, LP AND SUNDANCE CHILD CARE, LLC,
                          Appellees

                    On Appeal from the 151st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2016-52974C


                          MEMORANDUM OPINION

      This is an appeal from an order signed May 18, 2020. On November 3,
2021, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                     PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.